                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES W. GOMEZ,

       Petitioner,                                 JUDGMENT IN A CIVIL CASE

v.                                                      Case No. 18-cv-213-jdp

SCOTT ECKSTEIN,

       Respondent.


      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered dismissing the

petition for a writ of habeas corpus under 28 U.S.C. § 2254 filed by James W. Gomez

for lack of authorization as a second or successive application.

             /s/                                                   10/9/2018

           Peter Oppeneer, Clerk of Court                            Date
